Citation Nr: 0810471	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953 and October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  This matter was last before the Board in May 2007 
when it was remanded for further development.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As mentioned, this matter was last before the Board in May 
2007, when it was remanded to obtain a medical examination to 
determine the extent and severity of the veteran's service-
connected degenerative arthritis of the lumbar spine.  In 
light of Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a Board remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders"), this matter must again be remanded.

The Board's May 2007 remand order contained specific requests 
in relation to the veteran's service-connected traumatic 
arthritis of the lumbar spine.  The examiner was requested to 
describe applicable loss of motion of the lumbar spine 
attributable to the service-connected traumatic arthritis, as 
distinguished to the extent possible from any loss due to 
aging.  When it is not possible to separate the effects of a 
service-connected condition from a nonservice-connected 
condition, such effects must be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998); 38 C.F.R. § 3.102 (2007).  The examiner was also 
requested to determine whether the veteran's lumbar spine 
exhibited weakened movement, excess fatigability or 
incoordination attributable to his service-connected 
disability and, if feasible, quantify the degree of 
additional range of motion lost due to any of these factors.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995)

In October 2007 the veteran was provided a VA examination.  A 
review of the report of examination associated therewith 
shows that the examiner did not comply with the Board's May 
2007 remand order, specifically with the requests as outlined 
above.  Accordingly, a remand is necessary to ensure 
compliance with the remand order.  

The record indicates that the veteran has consistently sought 
treatment for his low back disability at the New Orleans VA 
medical center and the latest records in the claims file are 
dated in June 2005; thus, there may be VA records 
outstanding.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, VA has a duty to seek these records.  38 C.F.R. § 
3.159(c) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.

2.  Schedule the veteran for an 
appropriate examination to determine the 
current extent and severity of his 
service-connected traumatic arthritis of 
the lumbar spine.

The claims folder must be made available 
to the examiner for review as part of the 
examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.


The examiner is requested to:

a)  Describe applicable loss of motion 
(flexion, extension and rotation) of the 
lumbar spine attributable to service- 
connected traumatic arthritis, as 
distinguished to the extent possible from 
any loss due to aging;

b)  determine whether the veteran's lumbar 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to his service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost; and 

c)  if neurological involvement involving 
the lumbar spine is found, the examiner 
should identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If incomplete, 
whether the degree is moderate, moderately 
severe, or severe.

Complete rationale for the opinions 
expressed should be included in the 
examination report.

3.  After completion of the foregoing, re-
adjudicate the claim on appeal based on 
consideration of all of the evidence of 
record, both prior and current rating 
criteria and Mittleider, if warranted.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and should be afforded an opportunity 
to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

